United States Court of Appeals
                     For the First Circuit


Nos. 09-2094,
     09-2211,
     09-2285,
     09-2376,
     09-2461,

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  VÍCTOR GERARDO CORTÉS-CABÁN,
                    PASCUAL SANTIAGO-MÉNDEZ,
                  LUIS ENRIQUE RUPERTO-TORRES,
                  ANTHONY DOMÍNGUEZ-COLÓN, and
                  VÍCTOR GERARDO CORTÉS-CABÁN,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on August 10, 2012, is
amended as follows:

     On page 4, line 16: replace "posses" with "possess"

     On page 13, line 10: replace "Santiago" with "Bosques"